Citation Nr: 1215649	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected bilateral pes planus with bilateral hallux valgus and bilateral degenerative joint disease of the interphalangeal joints. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for pes planus with hallux valgus and degenerative joint disease of the interphalangeal joints of the right and left feet, respectively, and assigned a separate 10 percent disability evaluation for each foot, effective September 17, 2004. 

In a December 2005 rating decision, the RO revised the June 2005 rating decision because the evidence had been "interpreted differently."  The RO assigned a single 30 percent evaluation for bilateral pes planus with bilateral hallux valgus and bilateral degenerative joint disease of the interphalangeal joints, effective September 17, 2004.

In a July 2010 decision, the Board denied the claim for a rating in excess of 30 percent.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a joint motion for remand (JMR), vacating the Board's July 2010 decision and remanding the issue to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion, the July 2010 Board decision did not consider all potentially relevant diagnostic codes; such as ratings for hallux valgus under Diagnostic Code (DC) 5280 or "foot injuries, other" under DC 5284, or whether degenerative arthritis under DC 5003 would be potentially applicable.     

The Boards finds that another examination is necessary to determine the current nature of the service-connected condition in order to appropriately consider the aforementioned diagnostic codes.  Specifically, clarification is needed regarding whether the Veteran has a current diagnosis of bilateral hallux valgus versus right foot hallux valgus, as well as a current diagnosis of bilateral degenerative joint disease of the interphalangeal joints.  

The June 2005 VA examination report demonstrates diagnoses of bilateral hallux valgus and bilateral degenerative joint disease of the interphalangeal joints.  Regarding hallux valgus, the examiner noted a moderate degree of angulation, bilaterally; specific degrees of angulation were not reported.  The examiner further noted that there was x-ray evidence of bilateral degenerative joint disease of the interphalangeal joints.  

The May 2009 VA examination report demonstrates a diagnosis of mild right foot hallux valgus.  The examiner noted angulation of 25 degrees of the right foot, and angulation less than 20 degrees of the left foot, which he concluded was not diagnostic of left foot hallux valgus.  The examiner concluded that there was no radiographic evidence of bilateral degenerative joint disease.  

Thus, another examination is necessary to clarify the current nature of the Veteran's service-connected disability, as well as determine the current level of severity of such disability, to include the manifestations of his bilateral pes planus condition.  38 C.F.R. § 4.2 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his service-connected bilateral pes planus with bilateral hallux valgus and bilateral degenerative joint disease of the interphalangeal joints disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should fully describe any symptoms associated with the service-connected bilateral pes planus with bilateral hallux valgus and bilateral degenerative joint disease of the interphalangeal joints disability.

(a)  The examiner is requested to specifically comment on whether the Veteran's bilateral pes planus is manifested by pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes.

(b)  The examiner is requested to clearly state whether the Veteran has a current diagnosis of hallux valgus affecting either foot.  The examiner should specifically comment on the June 2005 VA examination report that indicates a diagnosis of bilateral hallux valgus, and shows a moderate degree of angulation, bilaterally and the May 2009 VA examination report that indicates a diagnosis of mild right foot hallux valgus, and shows angulation of 25 degrees of the right foot, and angulation less than 20 degrees of the left foot, which the examiner noted was not diagnostic of left foot hallux valgus.  Specifically, the examiner should address the significance of the numeric angulation findings noted on the May 2009 examination versus the moderate degree of angulation noted on the June 2005 examination.

(c)  The examiner is requested to state whether the Veteran has a current diagnosis of bilateral degenerative joint disease of the interphalangeal joints.  The examiner should specifically comment on the June 2005 VA examination report that indicates a current diagnosis, as well as notes x-ray evidence of such diagnosis and the May 2009 VA examination report which includes the examiner's finding of no radiographic evidence of bilateral degenerative joint disease.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  Thereafter, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  Readjudication should include any appropriate development, such as consideration of whether separate disability evaluations are warranted for the Veteran's right and left feet.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


